DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 11, 2021 has been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

determining a set of neighboring equipment items of the supercomputer that are neighboring the microprocessor, the set of neighboring equipment items determined and based on data on a topology of the supercomputer architecture;
searching for values of probes associated with the set of neighboring equipment items; and
aggregating the first information and the values of probes associated with the set of neighboring equipment items” is not disclosed by the original disclosure.
Instead, the original specification discloses “the information aggregation module can determine second information items, constructed from information items determined by the event or events received, and from data on the topology of the architecture of the supercomputer, and, possibly from data from probes associated with equipment items of a set determined from data on the topology” (paragraphs 0080-0083). In particular, paragraphs 0080-0083 do not disclose the second information is determined in terms of the microprocessor.

Prior Art Note

The combination as claimed wherein a method for monitoring a supercomputer architecture including a plurality of equipment, comprising determining second information from the first information by:

searching for values of probes associated with the set of neighboring equipment items: and
aggregating the first information and the values of probes associated with the set of neighboring equipment items (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new amendments to the claims necessitated the new ground(s) of rejection presented in this Office action. The amended claims are rejected under 35 USC 112(a) as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vigneras et al. (US 11,165,659) discloses a client/server architecture for administering a supercomputer (Title, Abstract). However, Vigneras et al. does not disclose monitoring the supercomputer comprising 
determining second information from the first information by:

searching for values of probes associated with the set of neighboring equipment items: and
aggregating the first information and the values of probes associated with the set of neighboring equipment items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 22, 2022